     Case 2:20-cv-02071-KJM-DMC Document 15 Filed 09/01/21 Page 1 of 2


 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   PREETI K. BAJWA, State Bar No. 232484
     Supervising Deputy Attorney General
 3   TYLER V. HEATH, State Bar No. 271478
     Supervising Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7325
 6    Fax: (916) 324-5205
      E-mail: Tyler.Heath@doj.ca.gov
 7   Attorneys for Defendants
     CDCR, Feltner, Young, and Schichner
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                          SACRAMENTO DIVISION
11

12

13   FANCY MOORE LIPSEY (aka Anthony                       2:20-cv-02071 KJM DMC
     Lemar Lipsey) ,
14                                                        STIPULATION AND ORDER TO
                                               Plaintiff, EXTEND DEFENDANTS’ DEADLINE
15                                                        TO FILE RESPONSIVE PLEADING
                     v.
16
                                                           Judge:        The Hon. Dennis M. Cota
17   YOUNG, et al. ,                                       Action Filed: August 24, 2020

18                                         Defendants.

19

20         The parties hereby stipulate to extend the deadline for Defendants to file a responsive

21   pleading to Plaintiff’s Complaint to September 20, 2021 and to extend the deadline for Plaintiff to

22   Reply to Defendants’ Response to Findings and Recommendations (ECF No. 12.) to September

23   17, 2021. On October 6, 2020, Defendants removed the Complaint to this Court. (ECF No. 1.)

24   On August 9, 2021, the Court screened the Complaint and found that it stated claims and was

25   appropriate for service on Defendants Feltner, Young, and Schichner. (ECF No. 8 at 1-2.)1 The

26   Clerk issued a summons to Defendants Feltner, Young, and Schichner requiring a response within

27          1
              The Magistrate Judge also issued findings and recommendations dismissing the
     California Department of Corrections and Rehabilitations with prejudice under the Eleventh
28   Amendment. (ECF No. 11.)
                                                     1
         Stipulation and Order to Extend Defendants’ Deadline to File Responsive Pleading (2:20-cv-02071 KJM DMC)
     Case 2:20-cv-02071-KJM-DMC Document 15 Filed 09/01/21 Page 2 of 2


 1   21-days. (ECF No. 10.) Defendant Feltner, Young, and Schichner’s responsive pleading

 2   currently due August 30, 2021.

 3         The parties agree to stipulate to extend Defendants’ responsive pleading deadline by 21-

 4   days, up to and including September 20, 2021. The parties also agree to stipulate to extend

 5   Plaintiffs’ deadline to Reply to Defendants Response to the Findings and Recommendations by

 6   21-days, up to and including September 17, 2021.

 7         IT IS SO STIPULATED.

 8   Dated: August 27, 2021                                       /s/ Tyler V. Heath
                                                                Tyler V. Heath
 9                                                              Supervising Deputy Attorney General
                                                                Attorney for Defendants
10                                                              Feltner, Young, and Schichner
11

12   Dated: August 27, 2021                                           /s/ Jen Orthwein
                                                                Jen Orthwein
13                                                              Medina Orthwein
                                                                Attorney for Plaintiff
14                                                              Fancy Moore Lipsey
                                                                (authorization to sign and file provided
15                                                              August 27, 2021)
16
             IT IS SO ORDERED.
17

18   Dated: August 31, 2021
                                                              ____________________________________
19                                                            DENNIS M. COTA
                                                              UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                          2
         Stipulation and Order to Extend Defendants’ Deadline to File Responsive Pleading (2:20-cv-02071 KJM DMC)
